DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/21/22 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12, 15, 23-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the frozen particles are capable of being converted to a fluid nutritional beverage”. It is not clear if the frozen particles must be melted or dissolved in a liquid, or whether the particles can simply be suspended in a liquid. For instance, a vanilla milk shake with fruit chunks suspended in the fluid; or a fruit smoothie with uniformly sized bits of fruit. In additon

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5-12, 23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by JP 2019017274A.
JP 2019017274A teaches a product comprising a container (Figure 1, #11), frozen pieces of fruit and/or vegetables in the container (Figure 1, #12; paragraph 0024), a replaceable cover or lid 
It is noted that the moment in time when the frozen fruit/vegetable pieces of JP 2019017274A have been crushed, but not yet combined with water, is the product which reads on the above claims.
Phrases such as “the container is located in a freezer having a temperature below 32 degrees Fahrenheit” and “without agitation, stirring, mixing, or shaking” are merely preferred methods of using the claimed frozen product. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2019017274A.
JP 2019017274A teaches the above mentioned components. JP 2019017274A does not explicitly recite 10-75% void space (claim 3), and less than 20% headspace (claim 4). It would have been obvious to one of ordinary skill in the art to incorporate the claimed amount of void space and head space into the invention of JP 2019017274A, since JP 2019017274A already included void spaces between the particles and a headspace above the second granular material (Figure 1) but simply did not mention specific values for these features, since a large amount of  void space and head space would have provided ample room for the liquid of JP 2019017274A to be added to the container, and since the claimed amount of head space and void space would have been used during the course of normal experimentation and optimization of the product of JP 2019017274A based upon factors such as the desired size and shape of the container, the desired size, shape, and amount of particles, and the desired amount of beverage to be produced.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over JP 2019017274A, as applied above, and further in view of Ashworth [Pat. No. 6,536,335].
JP 2019017274A teaches the above mentioned components. JP 2019017274A does not explicitly recite the particles being shavings (claim 15). Ashworth teaches a food product made from shavings of frozen fruit or vegetables, using the shavings to make beverages, the shavings being more easily eaten than cubes, the shavings providing additional fiber, and the shavings not diluting the beverage as ice would (column 3, lines 37-42). It would have been obvious to . 
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over JP 2019017274A as applied above, and further in view of Mitchell [US 2016/0353787A1].
JP 2019017274A teaches the above mentioned components. JP 2019017274A does not explicitly recite the cover being a twist, screw, or snap-on (claim 24). Mitchell teaches a frozen smoothie product (title) comprising frozen particles and void spaces in a container (Figure 5, #501, 512; paragraph 0043), the particles including fruit and vegetable constituents (Figure 7, #701; paragraph 0038), an absence of heating of the fruit and vegetable constituents (Figure 7, #701-707), the container holding only the particles (Figure 5-6), a transparent window (Figure 6, #612), and a removable screw cover (Figure 6, #620). It would have been obvious to one of ordinary skill in the art to incorporate the claimed screw cap into the invention of JP 2019017274A, in view of Mitchell, since both are directed to frozen food products, since JP 2019017274A already included removable cover (paragraph 0017), since frozen food was commonly packaged with a removable screw cap (Figure 6, #620) as shown by Mitchell, and since a removable screw cover would have helped prevent spills and accidents of the product of JP 2019017274A while also permitting easy reopening.




 Response to Arguments
Applicant’s arguments with respect to claim(s) 1-12, 15, 23-24 have been considered but are moot because the new ground of rejection does not rely on the same references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW E BECKER whose telephone number is (571)272-1396. The examiner can normally be reached 8am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DREW E BECKER/Primary Examiner, Art Unit 1792